DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al (Pub. No.: US 2018/0227542 A1; hereinafter Qi) in view HE LING (CN 106973252A; hereinafter LING, IDS filed on 08/27/2020) 
               Consider claims 1, 7, and 11, Qi clearly shows and discloses a storage medium storing instruction, an electronic apparatus, and an information processing method, comprising: determining an image display orientation of a first image collected by a first electronic apparatus  (paragraphs 045-0047, fig. 3a - fig. 3B); determining an image display orientation of a second image received by the first electronic apparatus, the second image being collected by a second electronic apparatus (fig. 3a - fig. 3B, paragraphs 045-0047); and automatically displaying the image display orientation of the second image to be consistent with the image display orientation of the first image displayed on the first electronic apparatus (paragraphs: 045-0047; and fig. 4a – fig. 4b); however, Qi does not specifically teach  determining that the image display 
              In the same field of endeavor, LING clearly discloses determining that the image display orientation of the second image is different from the image display orientation of the first image (page 3 and page 4, lines 29-48); automatically notifying the second electronic apparatus to collect the second image in the image display orientation of the first image (abstract, page 3 -  page 4, lines 29-48). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of LING in Qi, for the purpose of adjusting the image display orientation of the second image to be consistent with the first image (abstract).   
               
               Consider claims 2, 8, and 12, Qi and LING clearly show the method and the apparatus, further comprising: determining whether the image display orientation of the second image received by the first electronic apparatus is consistent with the image display orientation of the first image (QI: paragraphs: 0445-0047; and fig. 3a - fig. 3B, fig. 4a – fig. 4b and LING: abstract, and page 3, page 4, lines 29-48).
               Consider claims 3, 9, and 13, Qi and LING clearly show the method and the apparatus, wherein adjusting the image display orientation of the second image to be consistent with the image display orientation of the first image displayed on the first electronic apparatus further includes: determining that the first electronic apparatus is switched from a first state to a second state (Qi: fig. 3a - fig. 3B; LING: abstract, and page 3, page 4, lines 29-48); determining whether the state of the second electronic apparatus is changed, wherein: when the first electronic apparatus is in the first state, the image display orientation of the first electronic apparatus is a first orientation; and -33-Client Reference No. 18925CN9201910139-US Attorney Docket No. 00223.0263.OQUS when the first electronic apparatus is in the second state, the image : abstract, and page 3, page 4, lines 29-48), adjusting the image display orientation of the second image according to the image display orientation of the first electronic apparatus after the state is switched on the first electronic apparatus (Qi: fig. 3a - fig. 3B, fig. 4a – fig. 4b and paragraphs: 0445-0047; LING: abstract, and page 3, page 4, lines 29-48).
            Consider claims 4, 10, and 14, Qi and LING clearly show the method and the apparatus, wherein adjusting the image display orientation of the second image according to the image display orientation of the first electronic apparatus after the state is switched on the first electronic apparatus includes: adjusting the image display orientation of the second image collected by the second electronic apparatus according to the image display orientation of the first electronic apparatus after the state is switched; or cropping the second image according to an image display orientation of the second electronic apparatus after the state is switched so that the image display orientation of the cropped second image is consistent with the image display orientation of the first image (Qi: fig. 3a - fig. 3B, fig. 4a – fig. 4b and paragraphs: 0445-0047; LING: abstract, and page 3, page 4, lines 29-48).
                             
                Consider claim 5, Qi and LING clearly show the method and the apparatus, wherein adjusting the image display orientation of the second image to be consistent with the image display orientation of the first image displayed on the first electronic apparatus further includes: determining that the image display orientation of the second image is different from the image display orientation of the first image; and notifying the second electronic apparatus to collect the second image in the image display orientation of the first image (Qi: fig. 3a - fig. 3B, fig. 4a – fig. 4b and paragraphs: 0445-0047; LING: abstract, page 3, and page 4, lines 29-48).  
    Consider claim 6, Qi and LING clearly show the method and the apparatus, wherein adjusting the image display orientation of the second image to be consistent with the image Qi: fig. 3a - fig. 3B, fig. 4a – fig. 4b and paragraphs: 0445-0047; LING: abstract, page 3, and page 4, lines 29-48).
               
Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on July 9, 2021. Applicant amended claims 1, 7, and 11-14, and cancelled claim 5, Claims 1-4, and 6-14 are now pending in the present application.                                                                                                                                                              
           
Applicant's arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.                       

           
Conclusion                 
          
            
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656